We are persuaded that the trial judge was right in denying the motion of defendant company for a directed verdict, and in directing a verdict for defendant Roche on the state of the record at the time these motions were made. There was testimony then in the case tending to show that the truck turned without warning and ran into the trailer, thus throwing plaintiff to the pavement As to defendant Roche the only negligence claimed was in permitting plaintiff to ride in the trailer. There is nothing in the record, and no facts of which we may take judicial notice, tending to show that the trailer was an unsafe place in which to ride, if it was properly equipped and carefully operated. The difficulty in plaintiff's case against defendant Roche is that counsel abstained from putting *Page 40 
in testimony to sustain the allegations of the declaration of negligence on his part, evidently in the expectation that liability would be found against the corporation.
It was not error to receive the ordinance in evidence. It is too well settled to need the citation of authorities that while the violation of an ordinance is not negligence per se, it may be considered by the jury, together with the other evidence in the case upon the question of negligence.
From what has already been said it will be noted that when defendant company had concluded its proof there was testimony tending to show negligence on the part of both defendants. It was conflicting and its credibility and weight, of course, was for the jury. They would be justified in accepting or rejecting either of the conflicting versions of the accident in whole or in part; they would have been justified in reaching the conclusion that either defendant was wholly to blame; and they would have been justified in concluding that the negligence of both contributed to the accident and was concurrent. Under these circumstances it was error for the trial court in submitting the case to the jury upon the liability of defendant company alone to instruct them:
"At this period of the case it is your duty to determine whether or not the defendant, the United Fuel  Supply Company, is guilty of negligence as charged by the plaintiff in her declaration.
"The burden of the proof in this case rests upon the plaintiff to satisfy you by the preponderance of the evidence that she is entitled to recover, and that means that she must show that the injury that she claims was sustained by her resulted by reason, solely, of the negligence of the defendant in this case. That is a question of fact for you to determine from all of the evidence in this case, from the ordinance offered here in evidence, as well as the oral testimony offered for your consideration from the stand." *Page 41 
It is elementary that where injury results from the concurrent negligence of two or more, each proximately contributing to the result, recovery may be had against one or more, although but one satisfaction may be had. If the negligence of the defendant company caused the injury it is not absolved from liability because the concurrent negligence of Roche contributed to the result.
The judgment must be affirmed as to defendant Roche and reversed as to defendant company and a new trial granted as to it. Defendant Roche will recover costs against plaintiff. Plaintiff will recover costs of this court against defendant company.
CLARK, C.J., and McDONALD, BIRD, SHARPE, MOORE, STEERE, and WIEST, JJ., concurred.